 LONG MEADOW FARMS COOPERATIVE, INCORPORATED419LongMeadow Farms Cooperative,IncorporatedandLocal 391,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO,'Petitioner.Case No. 11-RC-794. February 13,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before John M. Dyer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a cooperative engaged in processing and sellingmilk and dairy products at wholesale and retail, operates five plants inNorth Carolina; only its Durham, North Carolina, plant is involvedin this proceeding.The Employer's gross sales, all made within theState, amounted to $3,146,000 during 1954, and $2,400,000 during thefirst 9 months of 1955; for the same periods, its out-of-State purchasesamounted to $88,000 and $64,000, respectively.Beginning about July1, 1955, the Employer obtained contracts, having a total value in excessof $100,000, to furnish milk to the United States Army commissaryand mess halls at Fort Bragg, North Carolina, and to a veterans' hos-pital at Durham, North Carolina.The milk furnished the commis-sary, pursuant to contracts valued at about $82,580, is intended for re-sale to military personnel and their families.The Employer hasassigned its contract to furnish milk to the mess halls, valued at about$40,000, to another company, and has itself made no deliveries pur-suant thereto ; however, as the record fails to establish that the Em-ployer has been relieved of any of its obligations under that contract,we shall include the value of that contract in computing the dollarvolume of the Employer's business.The milk furnished the veterans'hospital, pursuant to a contract valued at about $13,200, is intendedfor consumption on the premises.InMaytag Aircraft Corp.,110 NLRB 594, the Board decided thatitwould effectuate the policies of the Act to assert jurisdiction overenterprises "engaged in providing goods or services directly related tonational defense pursuant to Government contracts, including sub-contracts, in the amount of $100,000 or more a year."We find, con-trary to the contention of the Employer, that food for the UnitedStates Armed Forces is directly related to national defense. In fur-nishing such food pursuant to contracts with the Armed Forces, theEmployer is therefore providing goods directly related to national de-3As the AFL and CIO merged after the hearing in this case, we are taking notice of themerger and amending the designation of the Petitioner accordingly.115 NLRB No. 70. 420DECISIONS OF NATIONALLABOR RELATIONS BOARDfense within the meaning and intent of theMaytagcase; the intendeduse or disposition of such food by the Armed Forces is immaterial.2The Employer's salesto the veterans' hospital are also directly relatedto national defense.'As we have found that the Employer provides goods directly re-lated to national defense pursuant to Government contracts in anamount in excess of $100,000 a year, we find that the Employer's opera-tions affect commerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction in this case.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.We find that all inside workers and mechanics, including ship-ping clerks, at the Employer's Durham, North Carolina, plant, but ex-cluding office clerical employees, driver-salesmen, guards, professionalemployees, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act'[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, concurring :I gladly concur in the decision asserting jurisdiction over thisEmployer.I dissented from the adoption of the present national defense stand-ard inMaytag Aircraft Corp.,110 NLRB 594, because it was more re-strictive than the standard under the 1950 plan which simply pro-vided for assertion over enterprises which "substantially affect thenational defense."The present standard imposes the additional re-strictive requirements that goods or services supplied by an employermust be (1) pursuant to Government contracts, (2) in an amount notless than $100,000 per year, and (3) "directly related" to national de-fense.I pointed out inMaytagmy view that the vital status of en-terprises whichare apart of the national defense effort justified thepractice under the 1950 standard of asserting the Board's full legaljurisdiction in this area-that no part, great or small, of the nationaldefense effort should be hampered by labor disputes if it is within theauthority of this Board to prevent it.2 Unlike our dissenting colleague,we do not believe that the financing of the operationsof the commissaries by Government loans rather than appropriations detracts from ourfindings herein.The manner in which the funds are handled for bookkeeping purposesdoes not in any way affect the relationship to national defense of the goods sold under thecontracts involved herein.3Hospstal Hato Tejas,Inc ,111 NLRB 155.4This is the unit sought by the Petitioner and not objected to by the Employer. LONG MEADOW FARMS COOPERATIVE,INCORPORATED421Here, of course,we have no problem under theMaytagstandard onthe monetary restriction as the $100,000 test is met-only the questionof the scope of the requirement that the goods be "directly related" tothe national defense.The majority's determination that the furnish-ing of milk-productsto the ArmedForces and veterans'hospitalsmeets the requirements of being "directly related" to the national de-fense is heartening.An earlier Board majorityinMcArthur JerseyFarm Dairy, Inc.,107 NLRB885 (a case decided prior toMaytag),apparently took the opposite view over my dissent in refusing to as-sert jurisdiction over an employer similarly engaged.It is gratifyingthat theBoard now realistically recognizes Napoleon's statement that"An army marches on its stomach."'So long as the more restrictive requirements of theMaytagstand-ard are permitted to remain in effect, I am, of course,pleased to havethe- Board give one of the restrictive requirements a liberal interpre-tation which will permit the assertion of jurisdiction rather than anarrow onewhich willresult in a denial.MEMBER RODGERS,dissenting:I do not agree with the majority's determination to assert jurisdic-tion in this case.The Employer, in my opinion, does not meet thestandards established inMaytag Aircraft Corp.,110 NLRB 594, forthe assertion of jurisdiction over national defense enterprises.Thosestandards require that the goods or services supplied by an employermust be: (1) pursuant to Government contracts, (2) in the amount of$100,000 or more a year, and (3) "directly related" to the nationaldefense.The Employer's contracts to furnish milk to the army mess hallsat Fort Bragg, North Carolina, and to the veterans' hospital at Dur-ham, North Carolina, total about $53,000.Even if these contractscould be said to be "directly related" to national defense-a questionwhich need not be decided in this case-they fail by some $47,000 tomeet the $100,000 monetary requirement of theMaytagstandards.The majority proposes, however, to make up this difference by in-cluding the Employer's contract to supply milk to the commissaryat Fort Bragg, which amounts to about $82,500. The majority errs indoing so because-a contract to furnish goods to an army commissarycannot be said to be "directly related" to the national defense, whichis a further requirement of theMaytagstandards.Congress has ex-pressly forbidden the Department of Defense to use appropriatedfunds for the operation of commissaries.At most the department mayloan a commissary sufficient funds for its operation and only thenunder conditions which will guarantee repayment.' If the Congress,5 Bartlett, Familiar Quotations, p. 1217.413 U.S. C. A. Ch.358, Sec. 617. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged as it is with the security of the Nation, does not consider theoperation of commissaries to be of sufficient importance to the nationaldefense so as to assume responsibility for them, I am at a loss to under-stand how this Board can presume to say that the furnishing of milk toa commissary is "directly related" to the national defense.Commissaries are not operated to feed the Armed Forces but to pro-vide a convenient grocery store for service personnel and their fam-ilies.If, as the result of a labor dispute, the Employer here could notsupply milk to the Fort Bragg commissary, it would mean no morethan that the service personnel and their families would have to travelabout 10 miles to Fayetteville or Southern Pines, North Carolina, tobuy their milk from some other grocery store until the commissaryobtained a new supplier.The effect on national defense would be tooinfinitesimal to consider.The majority decision today makes meaningless the jurisdictionalrequirement of theMaytagcase that the goods or services involved be"directly related" to the national defense.The majority should eithergive meaning to that requirement and decline to assert jurisdictionhere or they should abandon it. To do neither is to confuse the publicas to whatin factare the Board's jurisdictional standards for nationaldefense enterprises.I would adhere to the standards established by theMaytagcase.Ac-cordingly, I would dismiss the petition here for lack of jurisdiction.Glen Raven Knitting Mills, Inc.andAmerican Federation ofHosiery Workers,AFL-CIO.Case No. 11-CA-868. February 15,1956DECISION AND ORDERUpon a charge duly filed on May 9, 1955, and an amended chargefiled on June 2, 1955, by American Federation of Hosiery Workers,AFL-CIO, herein called the Union, the General Counsel of the Na-tional Labor Relations Board, herein called the General Counsel, bythe Regional Director for the Eleventh Region, issued a complaintdated June 17, 1955, against Glen Raven Knitting Mills, Inc., hereincalled the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) -and (7)of the Act. Copies of the complaint, the charge, the amended charge,and the notice of hearing were duly served upon the Respondent andthe Union on or about June 17,1955.With respect to the unfair labor practices, the complaint alleges insubstance that on or about April 29, 1955, and at all times thereafter,115 NLRB No. 66.